Citation Nr: 1700248	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971.

This matter came before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in August 2012.  The hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA outpatient records indicate that audiometric testing was performed by the VA audiology department on December 15, 2009, but the specific audiometric findings are not reported in the evidence of record.  This testing is distinct from the testing performed during the December 15, 2009, VA examination.  Development to obtain the test results is therefore warranted.   

Since a remand is required for the above development and the Veteran has not been afforded a VA examination to determine the current degree of severity of his bilateral hearing loss since December 2013, he should be provided such an examination while this matter is in remand status.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA records, notably the audiogram created in conjunction with treatment provided on December 15, 2009.

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including an assessment of the functional impact of the hearing loss.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




